Citation Nr: 0013826	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  96-23 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1968.  

This matter arises from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied an increased rating (in excess 
of 10 percent) for service-connected "flatfeet" (bilateral 
pes planus).  The veteran filed a timely appeal to the Board 
of Veterans' Appeals (Board).  

As a preliminary matter, the Board observes that, in December 
1996 (clarified by a February 1999 letter), the veteran 
requested that he be afforded a personal hearing before a 
member of the Travel Board.  Pursuant to the veteran's 
request, a personal hearing was scheduled for April 10, 2000, 
but the veteran failed to report to that hearing at the 
appointed time.  Accordingly, the Board will now proceed with 
its review of the veteran's claim.  


REMAND

The record shows that service connection for bilateral pes 
planus was granted by a March 1970 rating decision, and a 10 
percent rating was assigned, effective from March 5, 1970.  
That 10 percent rating has remained in effect until the 
present time.  In March 1995, the veteran submitted a claim 
for an increased rating for his bilateral pes planus, 
contending that this service-connected disability had 
increased in severity.  Clinical treatment records dating 
from approximately May 1993 through December 1994 were 
obtained, and the veteran's claim was denied by a May 1995 
rating decision.  

In September 1995, the veteran submitted a Statement in 
Support of Claim, in which he maintained that his service-
connected disability was severe and was exacerbated by other 
disorders including pain, gout, and arthritis.  The veteran 
underwent a VA rating examination in October 1995, and was 
shown to experience pain and tenderness in his feet, and was 
observed to have some difficulty walking and performing other 
movements with the aid of a crutch.  The examiner concluded 
with diagnoses of gout and pes planus.  The veteran's claim 
for an increased rating was again denied by a November 1995 
rating decision, and this appeal followed.  

During the course of his appeal, the veteran submitted 
statements dated in July 1998 in which he asserted that his 
service-connected pes planus had increased in severity.  
Further, the Board observes that, in a brief on appeal dated 
in April 2000, through his representative, the veteran 
contended that a contemporaneous rating examination was 
necessary in order to evaluate the current severity of his 
service-connected disability.  In light of the veteran's most 
recent statements to the effect that his service-connected 
disability has increased in severity, presumably since he was 
last afforded a rating examination over four and a half years 
ago in October 1995, the Board agrees that another VA rating 
examination of the veteran's feet should be scheduled.  See 
generally Snuffer v. Gober, 10 Vet. App. 403 (1997) (where 
appellant complained of increased hearing loss two years 
after his last audiology examination, the Court held that VA 
should have scheduled the appellant for another examination); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) ("where the 
record does not adequately reveal the current state of the 
claimant's disability and the claim is well grounded, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination"). 

This VA examination should include, among any other findings, 
notation of whether the veteran currently has objective 
evidence of marked deformity, pain which is accentuated on 
manipulation and use, indication of swelling on use, or 
characteristic callosities which are attributable to service-
connected bilateral pes planus.

The VA examination of the feet should address the elements 
delineated by 38 C.F.R. § 4.40 and 4.45 (1999) and DeLuca v. 
Brown, 8 Vet. App. 202, 207-208 (1995).  The VA examiner 
should offer an opinion as to what extent the veteran's 
bilateral pes planus results in functional impairment as a 
result of pain, limitation of motion, weakened movement, 
excess fatigability, or incoordination (including during 
activities that are intrinsic to his day-to-day living 
experiences or at times when the residuals are most 
noticeable, such as during prolonged use). 

The Board notes that, in addition to bilateral pes planus, 
the veteran has been diagnosed with gout (May 1993 VA 
outpatient treatment and October 1995 VA examination), for 
which service connection has not been established.  In the 
September 1995 Statement in Support of Claim, for example, 
the veteran reported that he had the symptom of swelling of 
the feet, though it is not clear from the evidence of record 
whether this symptom is associated with bilateral pes planus 
or gout, or if such a differentiation is even possible.  As 
VA disability compensation regulations provide that the use 
of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation is to be avoided, the VA examination on remand 
should distinguish, to the extent possible, symptoms 
associated with the veteran's service-connected bilateral pes 
planus from symptoms associated with non-service-connected 
gout or any other diagnosed foot disorder.  See 38 C.F.R. 
§ 4.14 (1999). 

In addition, the Board observes that the RO should take the 
opportunity to obtain and associate with the claims file any 
records of treatment for the veteran's bilateral pes planus 
dated since the time of the last request for such 
information.  

Therefore, the case is REMANDED for the following action:  

1.  The RO should contact the veteran, 
and after obtaining any necessary 
authorization, obtain and associate with 
the claims file all records of treatment 
dated since the time of the last request 
for such information which pertain to his 
bilateral pes planus or other foot 
disorder.  If no additional relevant 
records are available, the RO should so 
indicate.  

2.  The veteran should be scheduled to 
undergo a VA rating examination to 
evaluate the severity of his service-
connected bilateral pes planus.  The 
veteran's claims file should be provided 
to the examiner for review in association 
with the scheduled examination.  The 
examiner is requested to: a) assess the 
overall degree of functional impairment 
due to the veteran's bilateral pes 
planus, and to determine the extent to 
which any such functional impairment or 
functional loss is due to pain, 
limitation of motion, weakened movement, 
excess fatigability, or incoordination 
(including during activities that are 
intrinsic to his day-to-day living 
experiences or at times when the 
residuals are most noticeable, such as 
during prolonged use); b) note all 
clinical findings, including whether the 
veteran currently has objective evidence 
of marked deformity, pain which is 
accentuated on manipulation and use, 
indication of swelling on use, or 
characteristic callosities which are 
attributable to service-connected 
bilateral pes planus; and c) offer a 
medical opinion distinguishing, to the 
extent possible without resort to 
speculation, symptoms associated with the 
veteran's service-connected bilateral pes 
planus from symptoms associated with non-
service-connected gout or any other 
diagnosed foot disorder.  If the 
symptomatology cannot be clearly 
attributed to bilateral pes planus or 
gout or other non-service-connected foot 
disorder, the reason why such a 
distinction cannot be made should be 
included by the examiner.  All indicated 
studies and tests should be performed.  
The examiner should provide a complete 
rationale for all opinions expressed in 
the typewritten report of the 
examination.  

3.  The RO should then readjudicate the 
issue of entitlement to a rating in 
excess of 10 percent for the veteran's 
bilateral pes planus, taking into account 
all relevant evidence and all applicable 
statutes and regulations, including 
38 C.F.R. §§ 4.40 and 4.45 (1999).  If 
the determination remains unfavorable to 
the veteran, he and his service 
representative should be furnished with a 
supplemental statement of the case in 
which all relevant statutes and 
regulations are set forth.  The veteran 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
information and development, and to ensure that all due 
process requirements have been met.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  See 
Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order, and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




